DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October  25, 2021 has been entered.  

Status of Claims
Claims 21-40 are pending.

Response to Remarks
Claim Rejections – 35 USC section § 103
 	On page 7 of the Response,  Applicant argues that the combination of Kentley and Ansari does not teach correlating the first position and the second position by matching the first position of the proximate object detected in the image data with the second position of the same 
  	Over on page 8, Applicant argues that none of the references expressly disclose track the 3D position of the proximate object over a plurality of processing cycles, the input object data being collected during at least one of the plurality of processing cycles; again the Examiner disagrees as Kentley discloses for e.g. a bicycle rider 583d has a trajectory Tb that is in a direction approximately opposite that of the trajectory Tav, and automobile 581d has a trajectory Tmv that is approximately parallel to and in the same direction as the trajectory Tav – (see [p][0088]). Again Kentley clearly teaches this claim limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1). Determining the scope and contents of the prior art.
2). Ascertaining the differences between the prior art and the claims at issue.
3). Resolving the level of ordinary skill in the pertinent art.
4). Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21-40  are rejected under 35 U.S.C. 103(a) as being unpatentable over Kentley et al. (US 2017/0120904 A1, a reference of PTO 1449, hereinafter Kentley) in view of Ansari (US 2016/0357188 A1) further in view of Premebida et al (NPL titled: A Lidar and Vision-based Approach for Pedestrian and Vehicle Detection and Tracking). 	As to claim 21,  Kentley discloses that a system comprising: a data processor (Fig. 12 1205); and a vehicle position  and velocity estimation module (320 – see Fig. 3B), executable by the data processor, the vehicle position and velocity estimation module being configured to: receive input object data from a subsystem of an autonomous vehicle, the input object data including image data from an image generating device (Fig. 3B, 373 camera) and distance data from a distance measuring the distance measuring device being one or more light imaging detection and ranging (LIDAR) sensors ([0076]-[0078]); determine a first position of a proximate object near the autonomous vehicle from the image data (Fig. 2B S254, [0056]); determine a second position (Fig. 2C 283 predicted location) of the proximate object (Fig. 2C [0061]-[0066]) from the distance data; correlate the first position and the second position by matching  (Fig. 2B, S280-S282, [0064]-[0066], note that the threshold functions are used to correlate/calculate the predicted position of objects); determine a position of the proximate object using the correlated first and second positions (Fig. 3A [0064]-[0068]); and track the 3D position of the proximate object over a plurality of processing cycles, the input object data being collected during at least one of the plurality of processing cycles (for e.g. Bicycle rider 583d has a trajectory Tb that is in a direction approximately opposite that of the trajectory Tav, and automobile 581d has a trajectory Tmv that is approximately parallel to and in the same direction as the trajectory Tav - see [p][0088]).
Kentley does not explicitly mention 3D position of the object, even through LIDAR data is 3D data of the object. Ansari, an analogous environment, further discloses that determining 3D position of object utilizing correlated positions of determined objects ([0101], [0104]-[0105]) for accurately determining the objects around autonomous vehicle. 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the well-known scheme of  Ansari  with the well-known technique in image processing of  Kentley because the combination is   KSR, 550 U.S., at 417.
Note the discussion above; the combination of Kentley and Ansari as a whole does not expressly disclose the first and second positions are taken from the image data and distance data respectively and where the correlation includes the first position of the proximate object detected in the image data with the second position of the same proximate object detected in the distance data the first position being determined using semantic segmentation processing of the image data;.
 	Premebida, an analogous environment, discloses a LIDAR and vision based method which includes the first and second positions are taken from the image data and distance data respectively (see section III, subsection B for the feature vector for a detected object for the LIDAR subsystem and section IV – where a set of Haar-Like features from the given image and object detection using these features for the vision based system) and where the correlation includes the first position of the proximate object detected in the image data with the second position of the same proximate object detected in the distance data (see section V - “where a multi-sensor cooperation requires a correspondence between the measurements gathered by distinct sensors. In this case, it is necessary to find a correspondence  between the camera reference and the Lidar reference system. The coordinate transformation subsystem (see Fig. 6) is used to calculate this correspondence.”) and the first position being determined using semantic segmentation processing of the image data (The segments/clusters which define an object are basically a cloud of range-points. The centroid of each cluster is calculated and used as the characteristic-point, i.e., the kinematic behavior of the object is described in respect to its centroid. Intrinsically connected with tracking, data association is performed considering two situations: 1) Segment to segment: the process of associating detected segments with other segments (non-classified objects) in the current scan; 2) Segment to object-tracker: the maintenance process, i.e. the association of observed segments with existing objects – see section III, subsection A, [p][002]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the well-known scheme of  Premebida, with the well-known technique in image processing of  Kentley as modified by  Ansari to provide a sensorial-cooperative architecture to detect, track and classify entities in semi-structured outdoor scenarios for intelligent vehicles (the abstract) and because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  KSR, 550 U.S., at 417.
As to claim 22, the combination of Kentley and Ansari further discloses that the system of claim 21 wherein the image generating device is one or more cameras, and the second position is a 3D position (Ansari [0105]).
As to  claim 23, Kentley further discloses that the system of claim 22 being further configured to determine the first position as a two-dimensional (2D) position of the proximate object using the image data received from the image generating device (Fig. 2B-2C, [0056], [0064]-[0068]).
	As to claim 24, the combination of Kentley and Ansari further discloses that the system of claim 23 being further configured to determine the 3D position of the proximate object using the 2D position (Ansari [0104]-[0105]) and a point cloud of the distance data received from the distance measuring device (Ansari [0136]-0140]).

Ansari further discloses that the system of claim 21 being further configured to retain the 3D position of the proximate object as tracking data over a plurality of cycles ([0101], [0104]-[0105]).

	As to claim 26, Ansari further discloses that the system of claim 25 being further configured to determine a velocity of the proximate object using the 3D position and the tracking data ([0137]-[0139]).
As to claim 27,  Ansari further discloses that the system of claim 21 wherein the second position is a 3D position and the system is further configured to track the second position using the distance data received from the distance measuring device over a plurality of cycles ([0104]-[0105]).
	As to claim 28, the combination of Kentley and Ansari further discloses that the system of claim 21 being further configured to output the position of the proximate object to a trajectory planning module of the autonomous vehicle (Fig. 5, [0088]-[0091], note that the planer would plan the trajectory route of Kentley).
As to claims 29-40, the claims are corresponding method and medium claims to claims 21-28, the discussions are addressed with respect to claims 21-28. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST schedule Mon-Thur. every week.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663     
January 21, 2022